DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendment
Receipt is acknowledged of the preliminary amendment filed on 09/09/2021.
Election/Restrictions
 Newly submitted claims 19-29 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the originally elected invention of claims 1-6 is directed to a flow meter and the details of said flow meter, but the currently amendment claim 1 and claims 19-29 discloses another invention related to a conduit structure, wherein claims 19-29 further defines the features of the newly added conduit structure. In this case, the currently amended claim 1 has converted the flow meter into a sub-combination of an apparatus that comprises a conduit structure that is structurally separate from the flow meter. Furthermore, the newly added claims 19-29 are related to the details of the conduit structure, including the details of the first and second flow paths. The invention of the conduit structure is independent from and is not related to the invention of flow meter and flow rate measurements based on acoustic waves transmission as previously disclosed by the original claims 1-6. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 19-29 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments
Applicant's arguments filed 09/09/2021 have been fully considered but they are not persuasive. 
In response to the applicant’s argument, that Dugger does not teach that the first and second transducers are arranged on an inside surface of a conduit structure, which defines at least one flow path for fluid, the examiner respectfully disagrees. The examiner respectfully submits that Dugger teaches the transducers coupled to the cylindrical housing structure 104 defining a flow path for fluid in a pipe 10 going through through the housing structure 104. The phrase “defining at least one flow path therethrough for a fluid” does not limit the conduit structure to being the structure that contains fluid. The conduit structure, as recited, may be a carrier or support structure that includes a path for the fluid flowing through another structure, such as a pipe. 
The specification does not describe any “conduit structure” in particular. However, there is one reference to “the pipeline system 10 may be located, for example, in an underground conduit or utility tunnel” (see paragraph section [0010]); which suggests that conduit structure may be a support structure that carries the structure that contains the fluid, such as a pipe or a pipeline system.
If the transducers are actually positioned directly in the fluid flow path (i.e., a pipe), then the claims should clearly describe that the transducers are directly placed in a position to be exposed to the fluid in the fluid flow path, with sufficient support from the specification. Further defining the limitations for the conduit structure does not help to clarify the structure or the measuring operation of the originally elected invention of the flow meter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Dugger et al. (U.S. Pat. No. 8,489,342) (hereafter Dugger) in view of Ong et al. (U.S. Pat. No. 7,319,411) (hereafter Ong).
Regarding claim 1, Dugger teaches an apparatus comprising: 
a conduit structure (i.e., cylindrical housing 104) (see Fig. 1A) having an inside surface (i.e., inner surface of cylindrical housing that faces the pipe 10) (see Fig. 1A) and an outside surface (i.e., outer surface of cylindrical housing that faces away from the pipe 10a) (see Fig. 1A), the conduit structure defining at least one flow path therethrough for a fluid (i.e., pipe 10) (see Fig. 1A); and 
a flow meter including: 
a controller (i.e., processing system/processor 202 operably coupled to the transducers 110) (see Fig. 2); 
a first transducer (i.e., transmit (Tx) ultrasonic transducer 110) (see Fig. 1C) arranged at a first position on the inside surface of the conduit structure (see Fig. 1A), the first transducer being coupled to the controller and configured to transmit first acoustic waves at a first frequency; 
second transducer (i.e., a receive (Rx) ultrasonic transducer 110b) (see Fig. 1C) arranged at a second position on the inside surface of the conduit structure (see Fig. 1A), the second transducer being coupled to the controller and configured to receive the first acoustic waves transmitted by the first transducer; and 

Regarding the second acoustic waves, Ong teaches a sensor network comprising a third transducer coupled to the controller to transmit second acoustic waves at a second frequency different from the first frequency (i.e., the sensor network consists of an array of notes 12, 12’, 22, 52 and other not labeled, submerged a different locations in the body 11. Data of an individual sensor node is transmitted to a common base or host node location 62, 62’, using other nodes as relays, wherein the host node assembly 62 can be placed in the liquid body 11 equipped with acoustic transceiver capability to acoustically intercommunicate with nodes that are immersed) (see Column 13, lines 8-48), the second acoustic waves representing data (i.e., the transducer is adapted for emitting sensor information collected by one or more sensor elements at that node, as well as acting as a pass-through node for information collected at other nodes. A third node assembly of the network is adapted for receiving and processing sensor information acoustically transmitted from other nodes) (see Abstract). In view of the 
Regarding claims 3 and 4, Dugger teaches that the first frequency is an ultrasonic frequency (claim 3), wherein the first frequency is approximately 1.3 MHz (claim 4) (i.e., transducers 110 may emit pulses at a carrier frequency of about 100 kHz to about 10 MHz) (see Column 8, lines 43-55). 
Regarding claims 2 and 5, Dugger as modified by Ong as disclosed above does not directly or explicitly teach that the second frequency is lower than the first frequency (claim 2), wherein the second frequency is approximately 40 KHz (claim 5). However, Ong teaches that the second frequency is approximately 40 KHz (i.e., lower frequencies propagate with less loss, while higher frequencies have greater data transmission rates, frequency range includes 1kHz to 1MHz) (see Column 21, lines 41-64). In view of the teaching of Ong, it would have been obvious to one having ordinary skill in the art at the time of the claimed invention to have selected a lower acoustic frequency range in order to reduce data loss. Furthermore, it would have been obvious to one having ordinary skill in the art to have selected the 40 KHz frequency value, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 (II-B)).
Regarding claim 6, Dugger as modified by Ong as disclosed above does not directly or explicitly teach a fourth transducer coupled to the controller to transmit third acoustic waves at an incidence angle. However, Ong teaches a fourth transducer coupled to the controller to transmit third acoustic waves at an incidence angle (i.e., node assembly 22 is in acoustic intercommunication 56 to node 52 as well as an unlabeled furthest-outlying node, wherein the node 52 would incorporate sensor interface circuitry to provide interface functionality between each of the various sensing elements and acoustic transducer interface circuitry 55 provides .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tran M. Tran/Examiner, Art Unit 2855